Name: 1999/477/EC: Commission Decision of 29 June 1999 amending the list of areas in industrial decline under Objective 2 as designated in Council Regulation (EEC) No 2052/88 (notified under document number C(1999) 1742)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  industrial structures and policy;  regions of EU Member States;  EU finance;  regions and regional policy
 Date Published: 1999-07-20

 Avis juridique important|31999D0477(01)1999/477/EC: Commission Decision of 29 June 1999 amending the list of areas in industrial decline under Objective 2 as designated in Council Regulation (EEC) No 2052/88 (notified under document number C(1999) 1742) Official Journal L 187 , 20/07/1999 P. 0069 - 0069COMMISSION DECISIONof 29 June 1999amending the list of areas in industrial decline under Objective 2 as designated in Council Regulation (EEC) No 2052/88(notified under document number C(1999) 1742)(1999/477/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments(1), as amended by Regulation (EEC) No 2081/93(2), and in particular Article 9(3) thereof;(1) Whereas an initial list of areas eligible under Objective 2 was drawn up by Commission Decision 94/169/EC(3) for the period 1994-96;(2) Whereas this list was amended by Commission Decision 96/472/EC(4) for the 1997-99 programming period;(3) Whereas a technical error was introduced into the Decision 96/472/EC as regards the designation of industrial areas eligible under Objective 2 in the region of Emilia-Romagna,HAS ADOPTED THIS DECISION:Article 1The list of areas in industrial decline under Objective 2 for the period 1997-99, as drawn up under Article 9(3) of Regulation (EEC) No 2052/88, is hereby amended in respect of the commune of Ferrara, belonging to the Modena Ferrara area in the region of Emilia-Romagna. The change to be made is as follows:- For the commune of Ferrara, read Comune di Ferrara (parte): l'intero territorio comunale ad eccezione delle seguenti circoscrizioni: Centro cittadino, Zona Est, Zona Nord-Est, Zona Sud, Giardino-Arlanuova-doro.Article 2This Decision is addressed to the Member States.Done at Brussels, 29 June 1999.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 185, 15.7.1988, p. 9.(2) OJ L 193, 31.7.1993, p. 5.(3) OJ L 81, 24.3.1994, p. 1.(4) OJ L 193, 3.8.1996, p. 54.